914 F.2d 256
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Raymond LANE, Plaintiff-Appellant,v.Robin PRATT;  Fred Bland, Defendants-Appellees.
No. 89-2359.
United States Court of Appeals, Sixth Circuit.
Sept. 24, 1990.

Before KRUPANSKY and BOGGS, Circuit Judges;  and CONTIE, Senior Circuit Judge.

ORDER

1
Raymond Lane, a Michigan state prisoner proceeding pro se and in forma pauperis, appeals from the judgment of the district court dismissing his suit filed pursuant to 42 U.S.C. Sec. 1983.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
This case was submitted to a magistrate who recommended that summary judgment be awarded in favor of defendants.  Lane did not object to the magistrate's report and recommendation.


3
A party who does not file timely objections to a magistrate's report and recommendation after being advised to do so waives his right to appeal pursuant to United States v. Walters, 638 F.2d 947, 949-50 (6th Cir.1981).   See also Thomas v. Arn, 474 U.S. 140 (1985).


4
Accordingly, the judgment of the district court is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.